Case 1:19-cv-01684-UNA Document 1 Filed 09/10/19 Page 1 of 8 PageID #: 1



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF DELAWARE


 Rueben Aquino,                                 Civil Action No.

                         Plaintiff,

                                                COMPLAINT
          – against–



 Berkshire Hathaway Inc. d/b/a RC Willey
 Home Furnishings, Equifax Information
 Services, LLC, and Trans Union, LLC,

                         Defendant(s).



                                      COMPLAINT

       Plaintiff, Rueben Aquino (hereinafter “Plaintiff”), by and through his attorneys,

Garibian Law Offices, P.C., by way of Complaint against Defendants, Berkshire

Hathaway Inc. d/b/a RC Willey (“RC Willey”), Equifax Information Services, LLC

(“Equifax”), and Trans Union, LLC (“Trans Union”) alleges as follows:

                                  INTRODUCTION

     1. This is an action for damages brought by an individual consumer for

         Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

         seq. (the “FCRA”) and other claims related to unlawful credit reporting

         practices. The FCRA prohibits furnishers of credit information from falsely

         and inaccurately reporting consumers’ credit information to credit reporting

         agencies.




                                           1
Case 1:19-cv-01684-UNA Document 1 Filed 09/10/19 Page 2 of 8 PageID #: 2




                                       PARTIES

     2. Plaintiff, Rueben Aquino, is an adult citizen of Nevada.

     3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

     4. Defendant RC Willey is a corporation organized and existing under the laws of

        Delaware that furnishes consumer credit information to consumer reporting

        agencies.

     5. Defendant Equifax is a limited liability company organized and existing under

        the laws of Delaware that engages in the business of maintaining and reporting

        consumer credit information.

     6. Defendant Trans Union is a limited liability company organized and existing

        under the laws of Delaware that engages in the business of maintaining and

        reporting consumer credit information.

                          JURISDICTION AND VENUE

     7. This Court has subject matter jurisdiction over this matter pursuant to 28

        U.S.C. § 1331 because the rights and obligations of the parties in this action

        arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an

        action to enforce any liability created under 15 U.S.C. § 1681 may be brought

        in any appropriate United States District Court, without regard to the amount in

        controversy.

     8. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(1) because all

        defendants are residents of the state of Delaware.




                                          2
Case 1:19-cv-01684-UNA Document 1 Filed 09/10/19 Page 3 of 8 PageID #: 3




                            FACTUAL ALLEGATIONS

     9. Defendant RC Willey issued a credit account ending in 3646 to Plaintiff. The

        account was routinely reported on Plaintiff’s consumer credit report.

     10. The consumer report at issue is a written communication of information

        concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

        character, general reputation, personal characteristics, or mode of living which

        is used or for the purpose of serving as a factor in establishing the consumer’s

        eligibility for credit to be used primarily for personal, family, or household

        purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

     11. On or about April 25, 2017, Plaintiff and Collection Service of Nevada, on

        behalf of RC Willey, entered into a settlement agreement for the above

        referenced account. A recorded copy of the settlement agreement is available

        upon request.

     12. Pursuant to the terms of the settlement, Plaintiff was required to make one lump

        sum payment totaling $1,862.23 to settle and close his RC Willey credit

        account.

     13. Plaintiff, via his debt settlement representative, timely made the requisite

        settlement payment. Redacted proof of this payment is attached hereto as

        Exhibit A.

     14. However, nearly a year later, Plaintiff’s RC Willey account continued to be

        negatively reported.




                                           3
Case 1:19-cv-01684-UNA Document 1 Filed 09/10/19 Page 4 of 8 PageID #: 4



     15. In particular, on a requested credit report dated October 19, 2017, Plaintiff’s

        RC Willey account was reported with a status of “CHARGE OFF” and a

        balance of $1,905.00. The relevant portion of Plaintiff’s credit report is

        attached hereto as Exhibit B.

     16. This trade line was inaccurately reported. As evidenced by the settlement

        agreement and proof of payment, the account was settled for less than full

        balance and must be reported as settled with a balance of $0.00.

     17. On or about November 30, 2017, Plaintiff, via his attorney at the time, notified

        Equifax and Trans Union directly of a dispute with completeness and/or

        accuracy of the reporting of Plaintiff’s RC Willey account. A redacted copy of

        this letter and the certified mail receipts are attached hereto as Exhibit C.

     18. Therefore, Plaintiff disputed the accuracy of the derogatory information

        reported by RC Willey to Equifax and Trans Union via certified mail in

        accordance with 15 U.S.C. § 1681i of the FCRA.

     19. In September 2019, Plaintiff requested an updated credit report for review. The

        tradeline for Plaintiff’s RC Willey account remained inaccurate, as Defendants

        failed to correct the inaccuracy. The relevant portion of the September 2019

        credit report is attached hereto as Exhibit D

     20. Equifax and Trans Union did not notify RC Willey of the dispute by Plaintiff in

        accordance with the FCRA, or alternatively, did notify RC Willey and RC

        Willey failed to properly investigate and delete the tradeline or properly update

        the tradeline on Plaintiff’s credit reports.




                                             4
Case 1:19-cv-01684-UNA Document 1 Filed 09/10/19 Page 5 of 8 PageID #: 5



     21. If RC Willey had performed a reasonable investigation of Plaintiff’s dispute,

        Plaintiff’s RC Willey account would have been updated to reflect a “settled”

        status with a balance of $0.00.

     22. Despite the fact that RC Willey has promised through its subscriber agreements

        or contracts to accurately update accounts, RC Willey has nonetheless willfully,

        maliciously, recklessly, wantonly, and/or negligently failed to follow this

        requirement as well as the requirements set forth under the FCRA, which has

        resulted in the intended consequences of this information remaining on

        Plaintiff’s credit reports.

     23. Defendants failed to properly maintain and failed to follow reasonable

        procedures to assure maximum possible accuracy of Plaintiff’s credit

        information and Plaintiff’s credit report, concerning the account in question,

        thus violating the FCRA. These violations occurred before, during, and after

        the dispute process began with Equifax and Trans Union.

     24. At all times pertinent hereto, Defendants were acting by and through their

        agents, servants and/or employees, who were acting within the scope and

        course of their employment, and under the direct supervision and control of the

        Defendants herein.

     25. At all times pertinent hereto, the conduct of Defendants, as well as that of their

        agents, servants and/or employees, was malicious, intentional, willful, reckless,

        negligent and in wanton disregard for federal law and the rights of the Plaintiff

        herein.




                                            5
Case 1:19-cv-01684-UNA Document 1 Filed 09/10/19 Page 6 of 8 PageID #: 6



                                CLAIM FOR RELIEF

     26. Plaintiff reasserts and incorporates herein by reference all facts and allegations

        set forth above.

     27. Equifax is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).

     28. Trans Union is a “consumer reporting agency,” as codified at 15 U.S.C. §

        1681a(f).

     29. RC Willey is an entity who, regularly and in the course of business, furnishes

        information to one or more consumer reporting agencies about its transactions

        or experiences with any consumer and therefore constitutes a “furnisher,” as

        codified at 15 U.S.C. § 1681s-2.

     30. RC Willey is reporting inaccurate credit information concerning Plaintiff to one

        or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

     31. Plaintiff notified Defendants directly of a dispute on the account’s

        completeness and/or accuracy, as reported.

     32. RC Willey failed to complete an investigation of Plaintiff’s written dispute and

        provide the results of an investigation to Plaintiff and the credit bureaus within

        the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

     33. RC Willey failed to promptly modify the inaccurate information on Plaintiff’s

        credit report in violation of 15 U.S.C. § 1681s-2(b).

     34. Equifax and Trans Union failed to delete information found to be inaccurate,

        reinserted the information without following the FCRA, or failed to properly

        investigate Plaintiff’s disputes.




                                            6
Case 1:19-cv-01684-UNA Document 1 Filed 09/10/19 Page 7 of 8 PageID #: 7



      35. Equifax and Trans Union failed to maintain and failed to follow reasonable

           procedures to assure maximum possible accuracy of Plaintiff’s credit report,

           concerning the account in question, violating 15 U.S.C. § 1681e(b).

      36. As a result of the above violations of the FCRA, Plaintiff suffered actual

           damages in one or more of the following categories: lower credit score, denial

           of credit, embarrassment and emotional distress caused by the inability to

           obtain financing for everyday expenses, rejection of credit card application,

           higher interest rates on loan offers that would otherwise be affordable, and

           other damages that may be ascertained at a later date.

      37. As a result of the above violations of the FCRA, Defendants are liable to

           Plaintiff for actual damages, punitive damages, statutory damages, attorney’s

           fees and costs.

      WHEREFORE, Plaintiff demands that judgment be entered against Defendants as

follows:

      1. That judgment be entered against Defendants for actual damages
         pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

      2. That judgment be entered against Defendants for punitive damages
         pursuant to 15 U.S.C. § 1681n;

      3. That the Court award costs and reasonable attorney's fees pursuant to 15
         U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

      4. That the Court grant such other and further relief as may be just and
         proper.




                                             7
Case 1:19-cv-01684-UNA Document 1 Filed 09/10/19 Page 8 of 8 PageID #: 8



                            DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury in this action of all issues so triable.

                                         Respectfully Submitted,

                                         GARIBIAN LAW OFFICES, P.C.

                                         /s/ Antranig Garibian
                                         Antranig Garibian, Esquire (Bar No. 4962)
                                         1010 N. Bancroft Parkway, Suite 22
                                         Wilmington, DE 19805
                                         (302) 722-6885
                                         ag@garibianlaw.com
                                         Counsel for Plaintiff




                                                 8
